DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US# 2018/0253255).
Regarding claim 1, Jain et al. teaches a storage system, comprising:
a data store (100) including a plurality of data blocks [Fig. 7]; and
an element store (114,116), the element store including a plurality of element trees (700), wherein the plurality of element trees includes a plurality of metadata blocks containing pointers [Fig. 7, 

Regarding claim 2, Jain et al. teaches each level including at least one metadata block of the plurality of metadata blocks, wherein each of the at least one metadata block included in the first level points to one of the plurality of data blocks [Each node of Fig. 7 contains a block with a pointer to a next node; these pointers blocks are interpreted as “metadata blocks”; see also 0067]

Regarding claim 3, Jain et al. teaches wherein each metadata block included in the at least one second level points to one of the plurality of metadata blocks [as seen in Fig 7, “metadata blocks” can point to any number of other internal node and leaf node “metadata blocks”].

Regarding claim 4, Jain et al. teaches wherein the plurality of metadata blocks is allocated from a shared pool of metadata blocks [0065].

Regarding claim 5, Jain et al. teaches wherein each element tree represents an element that is assigned a handle, wherein the plurality of metadata blocks include, for each element, a metadata block including the handle for the element [0067; block metadata record index; claim does not recite or require tree depth or length].

Regarding claim 6, Jain et al. teaches a plurality of store nodes, wherein the data blocks and the metadata blocks are stored in the plurality of storage nodes, wherein the element store has a top level .
	
Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed over the prior art of record.

The prior art, including that of the IDS filed April 24, 2020, teach related data storage incorporating tree structures with metadata but fail to provide a rationale, separately or in combination, to include the limitation of one of (7) the at least one second level includes a global hash table, wherein the global hash table includes a plurality of buckets, wherein each bucket is a composite block including contents of at least two of the plurality of metadata blocks, wherein data in each composite block is read using a single input/output operation, and (8) wherein the plurality of metadata blocks further includes a plurality of hash table blocks, a plurality of range blocks, a plurality of bitmap blocks, and a plurality of content blocks, each hash table block pointing to at least one of the plurality of range blocks, each range block pointing to at least one set of bitmap blocks of the plurality of bitmap blocks, each bitmap block pointing to one of the plurality of content blocks, each content block pointing to one of the plurality of data blocks.
While prior art such as Jain et al. teaches traversing tree structures using shared fingerprints and block metadata record index, no prior art has been found, separately or in combination, that explicitly discloses the second level and metadata blocks limitations as claimed and disclosed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art corresponds to related metadata and tree systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/Primary Examiner, Art Unit 2137